REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 8, 15, were known in the art as evidenced by Lawrence et al (U.S. PG Pub. No. 2003/0158850) which discloses receiving a source correlithm object ("corob") in response to sending real world value (e.g., “selected record”) to a first interface, wherein a source correlithm object is a point in an n-dimensional space represented by a binary string as well as receiving a target correlithm object ("corob") in response to sending real world output value (e.g., “target record”) to a second interface, wherein a target correlithm object is a point in the n-dimensional space represented by a binary string at ¶¶ [0040]-[0041](“Relationship engine 128 may process documents 134, text files 136, records 138, records table 142, records table index 144, and/or other information to identify relationships between records 138. In one embodiment, relationship engine 128 identifies potential relationships between records 138 using the token weights from token table 140, the token representations 150 from records table 142, and the record scores from records table index 144. For example, relationship engine 128 may use records table 142 to compare the contents of a first record 138 (called a "target" record 138) to the contents of one or more second records 138 (called "selected" records 138”), [0046](“In one embodiment, host 102 may also include a correlithm object ("corob") engine 154. In this embodiment, system 100 may generate and manipulate corobs, and the corobs may be used to represent the tokens 148”), [0121]-[0127], [0130]-[0131](“In one embodiment, a corob 1202 represents a point in space. In this specification, the term "space" may refer to a geometrical area having zero or more dimensions defined by a set of coordinate axes. If N different dimensions exist in the space, the space may be referred to as "N-space”... The entries 1204 in a corob 1202 may …, binary numbers, or …”).
Lawrence further discloses linking (i.e., “generate a relationship indicator”) the source correlithm object with the target correlithm object at ¶¶ [0040]-[0041](“Relationship engine 128 may compare a target record 138 to any number of selected records 138. For example, a user could select one, some, or all of the documents 134 in memory 132, and relationship engine 128 may compare the target record 138 to all of the records 138 associated with the selected documents 134. In this way, a user may control which records 138 are compared to a target record 138.”) However, Lawrence does not disclose entering that relationship indicator in a table; i.e., it does not disclose generating an entry in a node table linking the source correlithm object with the target correlithm object. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668